UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GORDON TARRANT,
                            Plaintiff,                         ORDER
                      -against-
                                                               20-CV-09004 (PMH)
CITY OF MOUNT VERNON, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Court held a telephonic status conference on May 27, 2021. Counsel for the

Westchester County Defendants, counsel for the City of Mount Vernon Defendants, and Plaintiff,

proceeding pro se, appeared. As stated on the record, the County Defendants are granted leave to

serve and file their anticipated motion to dismiss in accordance with the following schedule:

                (1)     The County Defendants’ moving papers shall be served and
                        filed on June 18, 2021;
                (2)     Plaintiff’s opposition papers shall be served and filed on July
                        2, 2021; and
                (3)     The County Defendants’ reply papers, if any, shall be served
                        and filed on July 9, 2021.
A Notice of Initial Pretrial Conference will be docketed shortly. Plaintiff is directed to give a copy

of this Order to his proposed lawyer as soon as possible.

         The County Defendants are directed to serve a copy of this Order on Plaintiff and file proof

of service on the docket by 5:00 p.m. on May 28, 2021.

                                                   SO ORDERED:

Dated:     White Plains, New York
           May 27, 2021

                                                  PHILIP
                                                     LIP MM. HALPERN
                                                  United States District Judge
